[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION NOTION (#383) DE MEDICAL BENEFITS
Pursuant to the Civil Service Retirement Spouse Equity Act of 1984 (P.L. 98-615, codified in 5 USCS § 8905(c)(1), Election of Coverage, "A former spouse may . . . enroll in an approved health benefits plan . . . as an individual or for self and family. . . . The former spouse shall submit an enrollment application and make premium payments . . . ." While the plaintiff may or may not be eligible for the benefits, see 5 USCS CT Page 7778 § 8901 (10), the agency for which the defendant works or the Office of Personnel Management should make that determination.
Because the statute is clear that the former spouse must submit an enrollment application, the court cannot hold the defendant in contempt at this time. Because the court does not yet know whether the plaintiff is eligible, and until she completes an application, the court is obliged to deny the plaintiff's motion as to this issue.
HARRIGAN, JUDGE